EXHIBIT 10.1(b)























SECOND AMENDMENT TO


AMENDED AND RESTATED
CAPACITY PURCHASE AGREEMENT


among



Continental Airlines, Inc.,



ExpressJet Holdings, Inc.,



XJT Holdings, Inc.,



and



ExpressJet Airlines, Inc.







Dated as of December 9, 2003

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

 

--------------------------------------------------------------------------------

Parties...................................................................................................................

1

Recitals..................................................................................................................

1

 

ARTICLE I.

DEFINITIONS:  INTERPRETATION

Section 1.1.

Definitions......................................................................................

1

Section 1.2.

Interpretation.................................................................................

 

1

 

ARTICLE II.

AMENDMENTS TO CAPACITY PURCHASE AGREEMENT

 

Section 2.1.

Amendments to Section
3.02.........................................................

2

Section 2.2.

Amendments to Section
3.06.........................................................

2

Section 2.3.

Amendment to Schedule
3.............................................................

4

Section 2.4.

Amendment to Exhibit
A................................................................

14

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.

Representations and Warranties of Holdings, XJT and ExpressJet...

18

Section 3.2.

Representations and Warranties of Continental...............................

19

 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.1.

Effect of
Agreement.......................................................................

20

Section 4.2.

Binding Effect: 
Assignment............................................................

20

Section 4.3.

Amendment and
Modification.........................................................

20

Section 4.4.

Counterparts..................................................................................

20

Section 4.5.

Severability....................................................................................

20

Section 4.6.

Entire
Agreement...........................................................................

20

Section 4.7.

Governing
Law..............................................................................

20

 



--------------------------------------------------------------------------------


SECOND AMENDMENT TO



AMENDED AND RESTATED
CAPACITY PURCHASE AGREEMENT




            This SECOND AMENDMENT TO AMENDED AND RESTATED CAPACITY PURCHASE
AGREEMENT (this "Agreement"), dated as of December 9, 2003, is among Continental
Airlines, Inc., a Delaware corporation ("Continental"), ExpressJet Holdings,
Inc., a Delaware corporation ("Holdings"), XJT Holdings, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdings ("XJT"), and ExpressJet
Airlines, Inc., a Delaware corporation and a subsidiary of XJT ("ExpressJet").



RECITALS:



            WHEREAS, Continental, Holdings, XJT, and ExpressJet are parties to
that certain Amended and Restated Capacity Purchase Agreement, dated as of April
17, 2002, as amended by that certain First Amendment to Amended and Restated
Capacity Purchase Agreement, dated as of March 27, 2003 (the "Capacity Purchase
Agreement"); 



            WHEREAS, Continental, Holdings, XJT, and ExpressJet desire to amend
certain provisions of the Capacity Purchase Agreement as more fully set forth
herein; and



            WHEREAS, Section 11.04 of the Capacity Purchase Agreement permits
such agreement to be amended in a written agreement signed by Continental,
Holdings, XJT, and ExpressJet;



            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and obligations hereinafter contained, the parties agree to
amend the Capacity Purchase Agreement as follows:



ARTICLE I.
DEFINITIONS; INTERPRETATION



            Section 1.1.     Definitions



  Capitalized terms used in this Agreement that are not otherwise defined shall
have the meanings set forth in the Capacity Purchase Agreement, as amended
hereby.



            Section 1.2.     Interpretation



  Section 11.06 of the Capacity Purchase Agreement is hereby incorporated by
reference herein in its entirety and shall govern the interpretation of this
Agreement.

--------------------------------------------------------------------------------



ARTICLE II.
AMENDMENTS TO CAPACITY PURCHASE AGREEMENT



            The Capacity Purchase Agreement is hereby amended as follows:



            Section 2.1.     Amendments to Section 3.02



  Section 3.02 of the Capacity Purchase Agreement is hereby amended and restated
in its entirety to read as follows:



            "Section 3.02 Periodic Adjustment of Base and Incentive
Compensation.



            The initial rates under this Agreement (including the initial Block
Hour Rates) set forth in Paragraphs A(1) and A(2)(c) of Schedule 3 hereto shall
remain in effect through December 31, 2004, with certain limited adjustments as
are provided in Schedule 3.  The Block Hour Rates and the fee described in
Paragraph A(2)(c) of Schedule 3 shall be subject to further adjustment on
January 1, 2005 and each January 1 thereafter during the Term.  Continental and
Contractor hereby agree to meet promptly after July 1, 2004, September 1, 2005
and each September 1 thereafter during the Term in order to review and revise
the Block Hour Rates and the fee described in Paragraph A(2)(c) of Schedule 3,
as appropriate, for the subsequent year based on the methodology (including the
Cost Factor) for setting the initial Block Hour Rates and such fee as set forth
in Schedule 3.  Should the parties be unable to agree on such revised Block Hour
Rates and the fee described in Paragraph A(2)(c) of Schedule 3 by October 1,
2004 for the year beginning January 1, 2005 or by November 1 in any subsequent
year for the year beginning on the subsequent January 1, then the parties shall
submit the disagreement to arbitration pursuant to Section 11.08."



            Section 2.2.     Amendments to Section 3.06



  Section 3.06 of the Capacity Purchase Agreement is hereby amended and restated
in its entirety to read as follows:



"Section 3.06.   Billing and Payment; Reconciliation.



            (a)        Billing and Payment.  On the next Business Day after
Contractor receives the Final Monthly Schedule from Continental pursuant to
Section 2.01(b), Contractor shall present a reasonably detailed written invoice
for amounts due under this Agreement in respect of the Base Compensation and per
passenger fees (based on the Forecasted Passengers) for the Scheduled Flights
during the month to which such Final Monthly Schedule pertains.  Continental
shall pay Contractor the amount due under such invoice (the "Invoiced Amount"),
subject to Continental's right to dispute any calculations set forth on such
invoice that do not comply with the terms of this Agreement, net of amounts owed
by Contractor to Continental under the Administrative Support and Information
Services Provisioning Agreement, the Master Facility and Ground Handling

--------------------------------------------------------------------------------


Agreement, the Fuel Purchasing Agreement and/or any Covered Aircraft Sublease or
Uncovered Aircraft Sublease, any amounts to be prepaid to Continental pursuant
to Section 3.06(c) during the month covered by the Final Monthly Schedule, any
Insurance costs paid by Continental on Contractor's behalf covering the month
covered by the Final Monthly Schedule pursuant to Schedule 3 and/or any other
amounts as mutually agreed to by both Contractor and Continental, as follows:



            (i)         One-quarter of the Invoiced Amount shall be payable by
Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the first day of the month (or
if such day is not a Business Day, the next Business Day) to which such invoice
relates;



            (ii)        One-quarter of the Invoiced Amount shall be payable by
Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 8th day of the month (or if
such day is not a Business Day, the next Business Day) to which the invoice
relates;



            (iii)       One-quarter of the Invoiced Amount shall be payable by
Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 15th day of the month (or
if such day is not a Business Day, the next Business Day) to which the invoice
relates; and



            (iv)       One-quarter of the Invoiced Amount shall be payable by
Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 22nd day of the month (or
if such day is not a Business Day, the next Business Day) to which the invoice
relates.



            (b)        Reconciliation.  Not later than 14 days following the end
of each month, Contractor and Continental shall reconcile actual amounts due in
respect of such month with the estimated amounts included in the Invoiced Amount
for such items for such month in accordance with the terms and conditions set
forth in Schedule 3.  On or before the 15th day following the end of such month
(or if such day is not a Business Day, the next Business Day), such reconciled
amounts for such month to the extent applicable:  (a) shall be paid by
Continental to Contractor, together with any payment to be made by Continental
pursuant to Section 3.06(a)(iii) above, or (b) shall be paid by Contractor to
Continental or set off by Continental against any other amounts owing to
Contractor.  Further reconciliations shall be made on or prior to the 22nd day
following the end of such month (or if such day is not a Business Day, the next
Business Day) to the extent necessary as a result of Continental's review of
financial information provided by Contractor in respect of such month.  Such
further reconciled amounts for such month to the extent applicable (x) shall be
paid by Continental to Contractor, together with any other payment to be made by
Continental pursuant to Section 3.06(a)(iv) above, or (y) shall be paid by
Contractor to Continental or set off by Continental against any other amounts
owing to Contractor.  If, subsequent to any reconciliation payments or set-off,
as the case may be, Contractor's financial statements,

--------------------------------------------------------------------------------


maintained as provided in Section 3.05(a), are restated, amended or otherwise
adjusted for any month or Performance Period, then the reconciled amounts for
such period shall be recalculated in accordance with the terms and conditions
set forth in Schedule 3, and the parties shall make further payments or set off
further amounts as appropriate in respect of such recalculations.



            (c)        Prepayments.  Contractor and Continental may mutually
agree from time to time for Contractor to make cash payments in advance for
estimated amounts due to Continental under this Agreement."



            Section 2.3.     Amendment to Schedule 3



            (a)        Amendment to Introductory Clause of Paragraph A of
Schedule 3.  The introductory clause of Paragraph A of Schedule 3 is hereby
amended and restated in its entirety to read as follows:



A.          Base and Incentive Compensation.  Paragraphs (A)(1) and (A)(2)(c) of
this Schedule 3 shall apply for all applicable periods through December 31, 2004
and Paragraphs A(2)(a) and (b) and Paragraph (A)(3) of this Schedule 3 shall
apply for the Term."



            (b)        Amendment to Paragraph A(2)(c) of Schedule 3.  Paragraph
A(2)(c) of Schedule 3 is hereby amended and restated in its entirety to read as
follows:



c.         Appendix 10 Fee.  Contractor will receive a fee equal to the Appendix
10 invoice rate set forth in Appendix 10 for the applicable month multiplied by
the number of Forecasted Passengers for the applicable month, which fee
represents payment for [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  This incentive compensation will be reconciled, in the monthly
reconciliation described in Section 3.06(b) of the Agreement.  If the Actual
Passengers for such calendar month is greater than the Forecasted Passengers,
then the reconciliation for such period shall include a payment by Continental
to Contractor in an amount equal to the product of (i) the difference in the
number of such passengers, multiplied by (ii) the Appendix 10 reconciliation
rate set forth in Appendix 10 for the applicable month, which fee represents the
same categories of expense as represented by the per passenger invoice rate,
other than passenger liability insurance and third-party security and screening
(Contractor Airports only), which category of expense is reconciled pursuant to
Paragraph B(9)(a).  If the Forecasted Passengers for such calendar month is
greater than the Actual Passengers, the reconciliation for such period shall
include a payment by Contractor to Continental in an amount equal to the product
of (i) the difference in such number of passengers multiplied by (ii) the
Appendix 10 reconciliation rate set forth in Appendix 10 for the applicable
month."

--------------------------------------------------------------------------------


            (c)        Amendment to Paragraph A(3)(b) of Schedule 3.  Paragraph
A(3)(b) of Schedule 3 is hereby amended and restated in its entirety to read as
follows:



b.         Expenses set forth in columns 4, 6, 9, 11, 12 and 13 of Appendix 1
for each applicable month will be reduced by an amount equal to the product of
(i) the amount of each of such expenses included in Appendix 1 Expenses (after
giving effect to any previous adjustments thereto pursuant to this Paragraph
A(3)(b)) and (ii) the quotient of (1) the number of aircraft so withdrawn from
the Agreement (after giving effect to any previous adjustments pursuant to this
Paragraph A(3)(b)) and (2) the number of aircraft constituting Delivered Covered
Aircraft immediately prior to such withdrawal."



            (d)        Amendment to Paragraph A(3)(c) of Schedule 3.  Clauses I
and II of Paragraph A(3)(c) of Schedule 3 are hereby amended and restated in
their entirety to read as follows:



I.          For the first [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] aircraft (other than Turboprop Aircraft) to be withdrawn
from the Agreement (taking into account all withdrawals under the Agreement),
the remainder of the Appendix 1 Expenses after giving effect to any other
adjustments provided in this Paragraph A(3) will be reduced by the product of
(a) such remainder of the Appendix 1 Expenses, multiplied by (b) [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] multiplied by (c)
the quotient of (1) the number of aircraft so withdrawn and (2) the number of
aircraft constituting Delivered Covered Aircraft immediately prior to such
withdrawal.



II.         For the next [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] aircraft (other than Turboprop Aircraft) to be withdrawn
from the Agreement (taking into account all withdrawals from the Agreement), the
remainder of the Appendix 1 Expenses after giving effect to any other
adjustments provided in this Paragraph A(3) will be reduced by the product of
(a) such remainder of the Appendix 1 Expenses, multiplied by (b) [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] multiplied by (c)
the quotient of (1) the number of aircraft so withdrawn and (2) the number of
aircraft constituting Delivered Covered Aircraft immediately prior to such
withdrawal."

--------------------------------------------------------------------------------


            (e)        Amendment to Paragraph B(1) of Schedule 3.  Paragraph
B(1) of Schedule 3 is hereby amended and restated in its entirety to read as
follows:



1.         Passenger and Cargo Revenue-Related Expenses.  With respect to
Scheduled Flights, passenger and cargo revenue-related expenses, including but
not limited to commissions, taxes and fees related to the transportation of
passengers or cargo, food and beverage costs, charges for fare or tariff
filings, sales and advertising costs, computer reservation system fees, credit
card discount fees, reservation costs, revenue accounting costs, including costs
associated with ticket sales reporting and unreported sales, OnePass
participation costs and Continental Currencies, shall be incurred directly by
Continental."



            (f)         Amendment to Paragraph B(4)(a) of Schedule 3.  Paragraph
B(4)(a) of Schedule 3 is hereby amended and restated in its entirety to read as
follows:



a.         Administrative Costs.  The Appendix 3 Block Hour Rates, the Appendix
1 Expenses, Appendix 22 and Appendix 22a include allocations of administrative
compensation costs.  The parties hereto have entered into the Administrative
Support and Information Services Provisioning Agreement, pursuant to which
Continental has agreed to provide Contractor with certain administrative
services.  Pursuant to the Administrative Support and Information Services
Provisioning Agreement, the parties hereto have agreed to enter into a
transition plan, which plan will provide for the termination of the services
provided by Continental to Contractor thereunder over a certain period of time. 
As a result, certain of such services may be terminated during the term of this
Agreement.  Contractor and Continental hereby agree that in connection with the
transition plan Contractor and Continental shall meet and confer to adjust the
Appendix 3 Block Hour Rates, Appendix 1 Expenses, Appendix 22 and Appendix 22a
to reasonably reflect any increases or decreases in Contractor's administrative
compensation costs or other administrative costs and the costs payable to
Continental pursuant to the Administrative Support and Information Services
Provisioning Agreement as a result of Contractor's having to replace any of such
terminated services."



            (g)        Amendment to Paragraphs B(5)(a) and (b) of Schedule 3.  
Paragraphs B(5)(a) and (b) of Schedule 3 are hereby amended and restated in
their entirety to read as follows:



a.         With respect to Scheduled Flights, for any calendar month
Contractor's actual block hours flown for any particular aircraft type exceeds
the end of month scheduled block hours for such aircraft type for such calendar
month, then the reconciliation for such period shall include a payment for such
aircraft type by Continental to Contractor in an amount equal to the product of
(i) the First Incremental Cost Rate set forth on Appendix 11 with respect to
such aircraft type and such month, multiplied by (ii) the quotient of (1) the
difference between such

--------------------------------------------------------------------------------


  actual number of block hours and such number of end of month scheduled block
hours divided by (2) such number of end of month scheduled block hours (such
quotient being the "Overfly Rate", which, when used in other Paragraphs of this
Schedule 3, may be a negative number), multiplied by (iii) the number of
scheduled block hours for such aircraft type as set forth on the Final Monthly
Schedule multiplied by (iv) the First Benchmark Factor for such calendar month.



b.         With respect to Scheduled Flights, for any calendar month the end of
month scheduled block hours for any particular aircraft type exceeds
Contractor's actual block hours flown for such aircraft type for such calendar
month, then the reconciliation for such period shall include a payment for such
aircraft type by Contractor to Continental in an amount equal to the product of
(i) the Second Incremental Cost Rate, set forth on Appendix 12 with respect to
such aircraft type and month, multiplied by (ii) the quotient of (1) the
difference between such number of end of month scheduled block hours and such
actual number of block hours, divided by (2) such number of end of month
scheduled block hours, multiplied by (iii) the number of scheduled block hours
for such aircraft type as set forth on the Final Monthly Schedule multiplied by
(iv) the First Benchmark Factor for such calendar month."



            (h)        Amendment to Paragraph B(6)(a), (b), (c), (d) and (e) of
Schedule 3.  Paragraphs (B)(6)(a), (b), (c), (d) and (e) are hereby amended and
restated in their entirety to read as follows:



a.         If the product of the total number of Scheduled Flights for a
particular aircraft type during a calendar month as set forth in the Final
Monthly Schedule multiplied by the First Cancellation Rate exceeds the product
of the actual Uncontrollable Cancellation Rate and the total number of Scheduled
Flights of such aircraft type in such calendar month as set forth in the Final
Monthly Schedule (such excess number of flights of such aircraft type being the
"First Cancellation Number" for such aircraft type), then the reconciliation for
such period shall include a payment by Continental to Contractor in an amount
equal to the product of (i) the First Incremental Cost Rate, as set forth on
Appendix 11 for such aircraft type and such month, multiplied by (ii) the First
Cancellation Number for such aircraft type, multiplied by (iii) the scheduled
block hours per departure for such aircraft type for such calendar month as set
forth in the Final Monthly Schedule, multiplied by (iv) the sum of 1 and the
Overfly Rate for such aircraft type for such calendar month.



The "Uncontrollable Cancellation Rate" for a particular aircraft type equals the
actual Uncontrollable Cancellations for such aircraft type divided by the actual
end of month scheduled departures for such aircraft type.

--------------------------------------------------------------------------------


b.         If the product of the actual Uncontrollable Cancellation Rate and the
total number of Scheduled Flights for a particular aircraft type during a
calendar month as set forth in the Final Monthly Schedule exceeds the product of
the total number of Scheduled Flights as set forth in the Final Monthly Schedule
for such aircraft type during such calendar month multiplied by the First
Cancellation Rate (such excess number of flights of such aircraft type being the
"Second Cancellation Number" for such aircraft type), then the reconciliation
for such period shall include a payment by Contractor to Continental in an
amount equal to the product of (i) the Second Incremental Cost Rate, as set
forth on Appendix 12 for such aircraft type and such month, multiplied by (ii)
the Second Cancellation Number for such aircraft type, multiplied by (iii) the
scheduled block hours per departure for such aircraft type for such calendar
month as set forth in the Final Monthly Schedule, multiplied by (iv) the sum of
1 and the Overfly Rate for such aircraft type for such calendar month.



c.         If the product of the total number of Scheduled Flights for a
particular aircraft type as set forth in the Final Monthly Schedule during a
calendar month multiplied by the Second Cancellation Rate exceeds the product of
the actual Controllable Cancellation Rate and the total number of Scheduled
Flights for such aircraft type in such calendar month as set forth in the Final
Monthly Schedule (such excess number of flights of such aircraft type being the
"Third Cancellation Number" for such aircraft type), then the reconciliation for
such period shall include a payment by Continental to Contractor in an amount
equal to the product of (i) the Third Incremental Cost Rate multiplied by (ii)
the Third Cancellation Number for such aircraft type, multiplied by (iii) the
scheduled block hours per departure for such aircraft type for such calendar
month as set forth in the Final Monthly Schedule, multiplied by (iv) the sum of
1 and the Overfly Rate for such aircraft type for such calendar month. 



The "Controllable Cancellation Rate" for a particular aircraft type equals the
actual Controllable Cancellations for such aircraft type divided by the actual
end of month scheduled departures for such aircraft type.



The "Third Incremental Cost Rate" for a particular aircraft type equals the
Fourth Incremental Cost Rate for such aircraft type plus the Fifth Incremental
Cost Rate for such aircraft type.



The "Fourth Incremental Cost Rate" for a particular aircraft type and for a
particular month equals the product of (i) the sum of (a) the applicable
Appendix 13 Incremental Cost Rate set forth on Appendix 13 for such aircraft
type and month, minus the sum of (1) the Appendix 14 Block Hour Rate set forth
on Appendix 14 for such aircraft type and month plus (2) the Appendix 5 Block
Hour Rate set forth on Appendix 5 for such aircraft type and month, plus (b) the
Adjusted Appendix 14

--------------------------------------------------------------------------------


Block Hour Rate for such aircraft type and month plus (c) the Third Adjusted
Block Hour Rate for such aircraft type and month and (ii) the First Benchmark
Factor for such month.



The "Adjusted Appendix 14 Block Hour Rate" for a particular aircraft type and a
particular month is obtained by multiplying the Appendix 14 Block Hour Rate by
the Appendix 7 Block Hours set forth on Appendix 7 for such aircraft type and
dividing such product by the average scheduled block hours per departure for
such aircraft type as set forth on the Final Monthly Schedule.



The "Fifth Incremental Cost Rate" is obtained by allocating the Appendix 1
Expenses among the different aircraft types by each type's allocable share of
statistics from the Final Monthly Schedule based on the methodology set forth in
Appendix 15, and dividing such allocation to a specific aircraft type by the
product of the scheduled block hours for such aircraft type set forth in the
Final Monthly Schedule multiplied by the First Benchmark Factor, then
multiplying such quotient by the First Benchmark Factor.



d.         If the product of the actual Controllable Cancellation Rate and the
total number of Scheduled Flights for a particular aircraft type in a calendar
month as set forth in the Final Monthly Schedule exceeds the product of the
total number of Scheduled Flights as set forth in the Final Monthly Schedule for
such aircraft type during such calendar month multiplied by the Second
Cancellation Rate (such excess number of flights of such aircraft type being the
"Fourth Cancellation Number" for such aircraft type), then the reconciliation
for such period shall include a payment by Contractor to Continental in an
amount equal to the product of (i) the Third Incremental Cost Rate for such
aircraft type multiplied by (ii) the Fourth Cancellation Number, multiplied by
(iii) the scheduled block hours per departure for such aircraft type for such
calendar month as set forth in the Final Monthly Schedule, multiplied by (iv)
the sum of 1 and the Overfly Rate for such aircraft type for such calendar
month.



e.         For purposes of this Paragraph B(6), for any month during which a
Labor Strike occurs, the Second Cancellation Rate for such month shall be
adjusted to equal the difference between (a) the Second Cancellation Rate for
such month (before any such adjustment) and (b) the product of  (1) the quotient
of (i) the Second Cancellation Rate for such month (before any such adjustment)
divided by (ii) the number of days in the particular month, multiplied by (2)
the number of days in such month during which such Labor Strike was occurring. 
For purposes of this Paragraph B(6), for any month during which a Labor Strike
occurs, the First Cancellation Rate for such month shall be adjusted to equal
the difference between (a) the First Cancellation Rate for such month (before
any such adjustment) and (b)

--------------------------------------------------------------------------------


the product of (1) the quotient of (i) the First Cancellation Rate for such
month (before any such adjustment) divided by (ii) the number of days in such
month multiplied by (2) the number of days in such month during which such Labor
Strike was occurring."



            (i)         Amendment to Paragraph B(8)(b) of Schedule 3.  Paragraph
B(8)(b) of Schedule 3 is hereby amended to add the following clause VI:



VI.       Pilot Hybrid Training Cycles.  If a Pilot Hybrid Training Cycle is
completed during a given month, Continental shall pay an amount to Contractor
equal to the quotient of (a) product of (1) such actual number of Pilot Hybrid
Training Cycles completed during such month and such aircraft type and (2) the
assumed cost of each Pilot Hybrid Training Cycle for such month and such
aircraft type as set forth in Appendix 17a divided by (b) the Cost Difference
set forth on Appendix 23."



            (j)         Amendment to Paragraphs B(8)(d) and (e) of Schedule 3. 
Paragraphs B(8)(d) and (e) of Schedule 3 are hereby amended and restated in
their entirety to read as follows:



d.         Pilot Soft Time Reconciliation.  Included in the Appendix 3 Block
Hour Rates is an assumed cost associated with an assumed number of Pilot Flight
Paid Hours per scheduled Pilot Block Hour.  If the actual number of Pilot Flight
Paid Hours per scheduled Pilot Block Hour for a particular month exceeds the
number of assumed Pilot Flight Paid Hours per scheduled Pilot Block Hour in such
month as set forth in Appendix 19, then Continental shall pay an amount to
Contractor equal to the quotient of (a) the product of (i) the difference
between (1) such actual number of Pilot Flight Paid Hours per scheduled Pilot
Block Hour during such month and (2) such assumed number of Pilot Flight Paid
Hours per scheduled Pilot Block Hour during such month, multiplied by (ii) the
number of scheduled Pilot Block Hours for such month, multiplied by (iii) the
assumed amount payable for each Pilot Flight Paid Hour as set forth in Appendix
19, multiplied by (iv) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] divided by (b) the Cost Difference set forth in Appendix 23.  If the
actual number of Pilot Flight Paid Hours per scheduled Pilot Block Hour for a
particular month is less than the number of assumed Pilot Flight Paid Hours per
scheduled Pilot Block Hour in such month as set forth in Appendix 19, then
Contractor shall pay an amount to Continental equal to the quotient of (a) the
product of (i) the difference between (1) such assumed number of Pilot Flight
Paid Hours per scheduled Pilot Block Hour during such month and (2) such actual
number of Pilot Flight Paid Hours per scheduled Pilot Block Hour during such

--------------------------------------------------------------------------------


month, multiplied by (ii) the number of scheduled Pilot Block Hours for such
month, multiplied by (iii) the assumed amount payable for each Pilot Flight Paid
Hour as set forth in Appendix 19, multiplied by (iv) [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] divided by (b) the  Cost
Difference set forth in Appendix 23.  The reconciliation described in this
Paragraph 8(d) will cease upon the earlier to occur of (1) Contractor hiring a
New Contractor Pilot and (2) Contractor no longer employing any Continental
Pilots.



e.           Pilot Seniority Reconciliation.  Included in the Appendix 1
Expenses and the Appendix 3 Block Hour Rates is an assumed cost associated with
an assumed number of Continental Pilots continuing to be employed by
Contractor.  If the aggregate number of Continental Pilots whose employment is
actually terminated by Contractor in a particular month exceeds the aggregate
number of Continental Pilots whose employment by Contractor is assumed to be
terminated in such particular month as set forth in Appendix 20, then Contractor
shall pay an amount to Continental equal to the quotient of (a) the product of
(i) the difference between (1) such aggregate number of Continental Pilots whose
employment is actually terminated by Contractor during such month and (2) such
aggregate number of Continental Pilots whose employment is assumed to be
terminated by Contractor during such month, multiplied by (ii) the assumed
amount payable per Continental Pilot being terminated by Contractor as set forth
in Appendix 20, divided by (b) the Cost Difference set forth on Appendix 23.  If
the aggregate number of Continental Pilots whose employment is assumed to be
terminated by Contractor for a particular month as set forth in Appendix 20
exceeds the aggregate number of Continental Pilots whose employment is actually
terminated by Contractor during such month, then Continental shall pay an amount
to Contractor equal to the quotient of (a) the product of (i) the difference
between (1) such aggregate number of Continental Pilots whose employment is
assumed to be terminated by Contractor during such month and (2) such aggregate
number of Continental Pilots whose employment is actually terminated by
Contractor during such month, multiplied by (ii) the assumed amount payable per
Continental Pilot being terminated by Contractor as set forth in Appendix 20,
divided by (b) the Cost Difference set forth on Appendix 23.  The reconciliation
described in this Paragraph 8(e) will cease when at least [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Continental Pilots' employment
shall have been terminated by Contractor."

--------------------------------------------------------------------------------


            (k)        Amendment to Paragraph B(8)(f) of Schedule 3.  Paragraph
B(8)(f) of Schedule 3 is hereby amended by replacing all references therein to
"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]" with
"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]."



            (l)         Addition of Paragraph B(8)(g) of Schedule 3.  Schedule 3
is hereby amended by adding the following Paragraph B(8)(g):



g.         Charter Flying.  For any calendar month during which Contractor used
Covered Aircraft to provide charter service to Continental, the reconciliation
for such month shall include a payment by Continental to Contractor for each
aircraft type used to provide such charter service equal to the product of (i)
the amount payable per Charter Hour for such aircraft type as set forth in
Appendix 24, multiplied by (ii) the number of Charter Hours for such month."



            (m)       Amendment to Paragraph B(9)(a) of Schedule 3. 



            (1)        Amendment to clause (ix).  Clause (ix) of the first
sentence of Paragraph B(9)(a) is hereby amended and restated to read as follows:



(ix)       payments by Contractor to employees in respect of any profit-sharing
and on-time performance plans of Contractor existing on or prior to the
Distribution Date (provided that Continental shall not be required to reconcile
actual profit-sharing and on-time performance expenses to the extent that such
additional expenses are attributable to a change in target benchmarks or payment
rates under such plans on or after the Distribution Date, and provided further
that reconciliation for profit-sharing plans shall only occur at the end of each
fiscal year, which reconciliation shall be for the full fiscal year, rather than
on a month to month basis and provided further that reconciliation for actual
costs of Contractor associated with profit sharing plans is capped at the level
contemplated in the rates);"



            (2)        Amendment to add clause (xvi).  Clause (xv) of the first
sentence of Paragraph B(9)(a) of Schedule 3 is hereby amended and restated to
read as follows and a new clause (xvi) immediately following clause (xv) is
hereby added as follows:

--------------------------------------------------------------------------------




(xv)      third-party security and screening expense at Contractor Airports; and
(xvi) third-party ground handling expense (collectively, the "Reconciled
Expenses")."



            (3)        Amendment to penultimate sentence.  The penultimate
sentence of Paragraph B(9)(a) is hereby amended and restated in its entirety to
read as follows:



"If in any month the Contractor's actual Reconciled Expenses exceed the amount
of Reconciled Expenses included in the Base Compensation in accordance with
Appendix 22 and with respect to certain Reconciled Expenses as further provided
in Paragraph B(9)(f) below for such month, Continental shall pay to Contractor
an amount equal to the quotient of (i) such difference divided by (ii) the Cost
Difference set forth on Appendix 23."



            (n)        Addition of Paragraph B(9)(g) of Schedule 3.  Schedule 3
is hereby amended by adding the following Paragraph B(9)(g):



g.         Continental may from time to time request Contractor to provide
ground handling services to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] "



            (o)        Addition of Paragraph B(9)(h) to Schedule 3.  Schedule 3
is hereby amended by adding the following Paragraph B(9)(h):



h.         As part of the reconciliation contemplated by Section 3.06(b) of the
Agreement in respect of a particular month, Continental will pay Contractor an
amount in cash equal to the difference between (i) the Preferred Dividend Amount
with respect to such month and (ii) the BC Interest Amount with respect to such
month."



            (p)        Addition of Section 12 to Schedule 3.  Schedule 3 is
hereby amended by adding the following Section 12:



            12.       Delivery of Electronic Appendices.  Each of Continental
and Contractor hereby (i) acknowledges the receipt of electronic copies of the
Appendices referred to in this Schedule 3 (the "Electronic Appendices"), (ii)
acknowledges and agrees that many of the Appendices attached hereto in paper
form contain numbers that have been rounded to a specified dollar amount or
decimal point, (iii) acknowledges and agrees that the Electronic Appendices
contain numbers that have not been so rounded and (iv) agrees that the numbers
contained in the Electronic Appendices shall be used for purposes of making the
calculations described in this Schedule 3.

--------------------------------------------------------------------------------

            (q)        Amendments to Appendices to Schedule 3. 



            (1)        Amendment to Appendix 1.  Appendix 1 to Schedule 3 is
hereby replaced with the Appendix 1 attached hereto as Annex A.



            (2)        Amendment to Appendix 3  Appendix 3 to Schedule 3 is
hereby replaced with the Appendix 3 attached hereto as Annex B.



            (3)        Amendment to Appendix 4.  Appendix 4 to Schedule 3 is
hereby replaced with the Appendix 4 attached hereto as Annex C.



            (4)        Amendment to Appendix 11.  Appendix 11 to Schedule 3 is
hereby replaced with Appendix 11 attached hereto as Annex D.



            (5)        Amendment to Appendix 12.  Appendix 12 to Schedule 3 is
hereby replaced with Appendix 12 attached hereto as Annex E.



            (6)        Amendment to Appendix 13.  Appendix 13 to Schedule 3 is
hereby replaced with the Appendix 13 attached hereto as Annex F.



            (7)        Amendment to Appendix 14.  Appendix 14 to Schedule 3 is
hereby replaced with the Appendix 14 attached hereto as Annex G.



            (8)        Amendment to Appendix 15.  Appendix 15 to Schedule 3 is
hereby replaced with the Appendix 15 attached hereto as Annex H.



            (9)        Amendment to Appendix 17a.  Appendix 17a to Schedule 3 is
hereby replaced with the Appendix 17a attached hereto as Annex I.



            (10)      Amendment to Appendix 21.  Appendix 21 to Schedule 3 is
hereby replaced with the Appendix 21 attached hereto as Annex J.



            (11)      Amendment to Appendix 22.  Appendix 22 to Schedule 3 is
hereby replaced with the Appendix 22 attached hereto as Annex K.



            (12)      Amendment to Appendix 22a.  Appendix 22a to Schedule 3 is
hereby replaced with the Appendix 22a attached hereto as Annex L.



            (13)      Amendment to Add Appendix 24.  Schedule 3 is hereby
amended to add thereto the Appendix 24 attached hereto as Annex M.

--------------------------------------------------------------------------------


            Section 2.4.     Amendment to Exhibit A



            (a)        Amendment to add Definition of BC Interest Amount. 
Exhibit A to the Capacity Purchase Agreement is hereby amended to add the
following definition of "BC Interest Amount":



"BC Interest Amount -- means, with respect to any particular calendar month, an
amount in cash equal to the amount of interest that shall have accrued
(regardless of whether such interest is required to be paid during such month)
on the ExpressJet Note during such month."



            (b)        Amendment to Definition of Change of Control.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to amend and restate in its
entirety clause (ix) of the definition of "Change of Control" to read  as
follows:



(ix)       Incumbent Directors (meaning in each case, members of the applicable
Board of Directors who (a) were members of the Board of Directors of ExpressJet,
XJT or Holdings, respectively, as of March 1, 2002 or (b) became a director
subsequent to March 1, 2002, whose appointment to fill a vacancy or to fill a
new position on the applicable Board of Directors or whose nomination for
election by the shareholders of ExpressJet, XJT or Holdings, as the case may be,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Directors) cease for any reason to constitute at least a majority
of the Board of Directors of ExpressJet, XJT or Holdings, respective; or"



            (c)        Amendment to add Definition of Charter Flying.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to add the following
definition of "Charter Flying":



"Charter Flying – means any flying of Delivered Covered Aircraft for charter
operations at the direction of Continental that is not reflected in the Final
Monthly Schedule."



            (d)        Amendment to add Definition of Charter Hour.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to add the following
definition of "Charter Hour":



"Charter Hour – means each block hour associated with Charter Flying.



            (e)        Amendment to add Definition of Continental Currencies. 
Exhibit A to the Capacity Purchase Agreement is hereby amended to add the
following definition of "Continental Currencies":



"Continental Currencies – means inflight currency coupons issued by Continental
that may only be purchased at any Continental eService Center and may only be
redeemed for alcoholic beverages or headsets on any Continental or Contractor
flight." 

--------------------------------------------------------------------------------


            (f)         Amendment to add Definition of Deemed Costs.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to add the following
definition of "Deemed Costs""



"Deemed Costs – means, for any Performance Period, the excess of (i) the amount
by which Contractor is entitled to reimbursement pursuant to the Block Hour
Rates then in effect (and, with respect to certain benefits, the reconciliation
provisions of Schedule 3) in respect of labor costs (including all wages,
salaries, profit sharing and other benefits to all Contractor officers and other
employees, including contract employees) over (ii) the amount of such labor
costs actually incurred by Contractor in such period.



            (g)        Amendment to Definition of Excluded Costs.  Exhibit A to
the Capacity Purchase Agreement is hereby amended to restate the definition of
"Excluded Costs" in its entirety to read as follows:



"Excluded Costs – means, for any Performance Period, (i) labor costs (including
all wages, salaries, profit sharing and other benefits to all Contractor
officers and other employees, including contract employees) incurred in such
period in excess of those for which Contractor is entitled to reimbursement
pursuant to the Block Hour Rates then in effect and, with respect to certain
benefits, the reconciliation provisions of Schedule 3, (ii) all costs allocable
to Scheduled Flights cancelled during such period as a result of strikes and
other labor actions, disputes or interruptions, and other costs incurred during
such period outside of the ordinary course of business in connection with such
events, (iii) all costs allocable to Scheduled Flights cancelled during such
period as a result of an event constituting Cause, and other costs incurred
during such period outside of the ordinary course of business in connection with
such event, (iv) costs of litigation and threatened litigation (including
investigations, attorney's fees, adverse judgments and settlements not covered
by insurance) incurred during such period, (v) adjustments resulting from the
physical inventory loss of any of Contractor's spare parts inventory (including
but not limited to any spare engines, rotable parts, repairable parts and
expendable parts) ("Spare Parts Inventory") that deviate from Contractor's
historical practice, (vi) expenses associated with any accounting write-ups or
write-downs of any of Contractor's Spare Parts Inventory as a result of any
business practice or decision in respect of Contractor's Spare Parts Inventory
that deviates from Contractor's historical practice; and (vii) other expenses
incurred during such period that do not comprise a portion of the Block Hour
Rates reflected in Schedule 3 and are not reasonable and customary in the
industry, or were not otherwise approved in advance by Continental (it being
understood that the expenses reimbursed pursuant to reconciliation provisions of
Schedule 3 constitute expenses that comprise a portion of the Block Hour Rates
reflected in Schedule 3)."



            (h)        Amendment to Definition of Excluded Revenue.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to restate the definition
of "Excluded Revenue" in its entirety to read as follows:

--------------------------------------------------------------------------------




"Excluded Revenue – means, for any Performance Period, (i) all incentive
compensation payable in respect of such period pursuant to Paragraph A(2)(a) and
Paragraph A(2)(b) of Schedule 3, (ii) all Incentive Amounts payable pursuant to
Paragraph B(6)(c) and Paragraph B(6)(d) of Schedule 3 in respect of such period
and (iii) reconciliations pursuant to Paragraph B(9)(g) and Paragraph B(9)(h) of
Schedule 3."



            (i)         Amendment to add Definition of ExpressJet Note.  Exhibit
A to the Capacity Purchase Agreement is hereby amended to add the following
definition of "ExpressJet Note":



"ExpressJet Note – means that certain Floating Rate Note, issued April 16, 2002,
made in favor of XJT and previously delivered to Continental as in effect on
such date."



            (j)         Amendment to add Definition of ExpressJet Preferred
Stock.  Exhibit A to the Capacity Purchase Agreement is hereby amended to add
the following definition of "ExpressJet Preferred Stock":



"ExpressJet Preferred Stock – means the Series A Preferred Stock, par value $.01
per share, of New ExpressJet Airlines, Inc. as designated by that certain
Certificate of Designation of Series A Preferred Stock of New ExpressJet
Airlines, Inc. dated as of April 16, 2002 and as in effect on such date."



            (k)        Amendment to Definition of Incentive Amount.  Exhibit A
to the Capacity Purchase Agreement is hereby amended to amend and restate the
definition of "Incentive Amount" in its entirety as follows:



"Incentive Amount – means either (1) the portion of the reconciliation amount
payable from Continental to Contractor pursuant to Paragraph B(6)(c) of Schedule
3 for a particular month and aircraft type equal to the product of (a) the
difference between the Third Incremental Cost Rate and the First Incremental
Cost Rate for such month and aircraft type, multiplied by (b) the Third
Cancellation Number for such aircraft type, multiplied by (c) the number of
block hours per departure for such aircraft type and calendar month as set forth
in the Final Monthly Schedule, or (2) the portion of the reconciliation amount
payable from Contractor to Continental pursuant to Paragraph B(6)(d) of Schedule
3 for a particular month and aircraft type equal to the product of (a) the
difference between the Third Incremental Cost Rate and the First Incremental
Cost Rate for such month and aircraft type, multiplied by (b) the Fourth
Cancellation Number for such aircraft type, multiplied by (c) the number of
block hours per departure for such aircraft type and calendar month as set forth
in the Final Monthly Schedule.

--------------------------------------------------------------------------------




            (l)         Amendment to definition of Incremental Passenger-Related
Facilities.  Exhibit A to the Capacity Purchase Agreement is hereby amended to
amend and restate the definition of "Incremental Passenger-Related Facilities"
in its entirety as follows:



            "Incremental Passenger-Related Facilities" – means "Incremental
Contractor Terminal Facilities" as such term is defined in the Master Facility
and Ground Handling Agreement.



            (m)       Amendment to Definition of New Contractor Pilot.  Exhibit
A to the Capacity Purchase Agreement is hereby amended to amend and restate the
definition of "New Contractor Pilot" in its entirety as follows:



"New Contractor Pilot – means any Person actively employed by Contractor as a
pilot whose employment began after January 1, 2002 or was recalled from a
furlough that occurred prior to January 1, 2002."



            (n)        Amendment to delete Passenger-Related Terminal
Facilities.  Exhibit A to the Capacity Purchase Agreement is hereby amended to
delete the definition of "Passenger-Related Terminal Facilities" therefrom.



            (o)        Amendment to add Definition of Pilot Hybrid Training
Cycles.  Exhibit A to the Capacity Purchase Agreement is hereby amended to add
the following definition of "Pilot Hybrid Training Cycle":





"Pilot Hybrid Training Cycle -- means any pilot training required by the FAA
lasting between [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] days in duration, excluding Pilot New Hire Training Cycles, Pilot
Recurrent Flight Training Cycles, Pilot Recurrent Ground Training Cycles, Pilot
Transitional Training Cycles and Pilot Upgrade Training Cycles."



            (p)        Amendment to add Definition of Preferred Dividend
Amount.  Exhibit A to the Capacity Purchase Agreement is hereby amended to add
the following definition of "Preferred Dividend Amount":



"Preferred Dividend Amount – means, with respect to any particular calendar
month, an amount in cash equal to the amount of dividends that accrue
(regardless of whether such dividends are declared or paid) on the ExpressJet
Preferred Stock during such month."



            (q)        Amendment to change Definition of Prevailing Margin. 
Exhibit A to the Capacity Purchase Agreement is hereby amended to amend and
restate the definition of "Prevailing Margin" in its entirety as follows:

--------------------------------------------------------------------------------

"Prevailing Margin" – means, for any Performance Period, the decimal fraction
(in any event not less than zero) equal to (i) Contractor's earnings before
interest, taxes and extraordinary items derived from the Scheduled Flights (as
determined by the separate books maintained by Contractor for the Regional
Airline Services pursuant to Section 3.05(a)), divided by (ii) Contractor's
aggregate revenues allocable to Scheduled Flights,  in each of clauses (i) and
(ii) above as reflected on the books and records of Contractor after giving
effect to the provisions of Section 3.06(b), except for any reconciliation
pursuant to Paragraph B(9)(d) of Schedule 3.  In making the calculation
described in clause (i) of the immediately preceding sentence, (a) Excluded
Revenues shall be excluded from the revenues of Contractor, (b) Excluded Costs
shall be excluded from the expenses of Contractor and (c) Deemed Costs shall be
included as expenses of Contractor.  In making the calculation described in
clause (ii) of the immediately preceding sentence, Excluded Revenues shall be
excluded from the revenues of Contractor.



ARTICLE III.
REPRESENTATIONS AND WARRANTIES



            Section 3.1.     Representations and Warranties of Holdings, XJT and
ExpressJet



  Holdings, XJT and ExpressJet, jointly and severally, represent, warrant and
covenant to Continental as of the date hereof as follows:



            (a)        Organization and Qualification.  Each of Holdings, XJT
and ExpressJet is a duly organized and validly existing corporation in good
standing under the laws of the State of Delaware and has the corporate power and
authority to own, operate and use its assets and operate the Regional Airline
Services.



            (b)        Authority Relative to this Agreement.  Each of Holdings,
XJT and ExpressJet has the corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby in
accordance with the terms hereof.   The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of each of Holdings,
XJT and ExpressJet.  This Agreement has been duly and validly executed and
delivered by each of Holdings, XJT and ExpressJet and is, assuming due execution
and delivery thereof by Continental and that Continental has legal power and
right to enter into this Agreement, a valid and binding obligation of each of
Holdings, XJT and ExpressJet, enforceable against each of Holdings, XJT and
ExpressJet in accordance with its terms, except as enforcement hereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors' rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).

--------------------------------------------------------------------------------


            (c)        Conflicts; Defaults.  Neither the execution or delivery
of this Agreement nor the performance by each of Holdings, XJT and ExpressJet of
the transactions contemplated hereby will (i) violate, conflict with, or
constitute a default under any of the terms of either Holdings', XJT's or
ExpressJet's certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which Holdings, XJT or ExpressJet is a party,
(ii) result in the creation or imposition of liens in favor of any third person
or entity, (iii) violate any law, statute, judgment, decree, order, rule or
regulation of any governmental authority, or (iv) constitute any event which,
after notice or lapse of time or both, would result in such violation, conflict,
default, acceleration or creation or imposition of liens.



            Section 3.2.     Representations and Warranties of Continental



  Continental represents and warrants to Holdings, XJT and ExpressJet as of the
date hereof as follows:



            (a)        Organization and Qualification.  Continental is a duly
incorporated and validly existing corporation in good standing under the laws of
the State of Delaware.



            (b)        Authority Relative to this Agreement.  Continental has
the corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby in accordance with the terms
hereof.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Continental.  This Agreement has been duly and
validly executed and delivered by Continental and is, assuming due execution and
delivery thereof by Holdings, XJT and ExpressJet and that Holdings, XJT and
ExpressJet each has legal power and right to enter into this Agreement, a valid
and binding obligation of Continental, enforceable against Continental in
accordance with its terms, except as enforcement hereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors' rights
generally and legal principles of general applicability governing the
availability of equitable remedies (whether considered in a proceeding in equity
or at law or otherwise under applicable law).



            (c)        Conflicts; Defaults.  Neither the execution or delivery
of this Agreement nor the performance by Continental of the transactions
contemplated hereby will (i) violate, conflict with, or constitute a default
under any of the terms of Continental's certificate of incorporation, by-laws,
or any provision of, or result in the acceleration of any obligation under, any
material contract, sales commitment, license, purchase order, security
agreement, mortgage, note, deed, lien, lease or other agreement to which
Continental is a party, (ii) result in the creation or imposition of any liens
in favor of any third person or entity, (iii) violate any law, statute,
judgment, decree, order,

--------------------------------------------------------------------------------


  rule or regulation of any governmental authority, or (iv) constitute any event
which, after notice or lapse of time or both, would result in such violation,
conflict, default, acceleration or creation or imposition of liens.



ARTICLE IV.
MISCELLANEOUS



            Section 4.1.     Effect of Agreement



  Except as specifically amended hereby, the Capacity Purchase Agreement shall
remain in full force and effect and is ratified in all respects by the parties
hereto.



            Section 4.2.     Binding Effect; Assignment



  This Agreement and all of the provisions hereof shall be binding upon the
parties hereto and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Except with respect to a merger of
either party with another Person, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties.



            Section 4.3.     Amendment and Modification



  This Agreement may not be amended or modified in any respect except by a
written agreement signed by the parties hereto.



            Section 4.4.     Counterparts



  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement may be executed by facsimile signature.



            Section 4.5.     Severability



  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.



            Section 4.6.     Entire Agreement



  This Agreement is intended by the parties as a complete statement of the
entire agreement and understanding of the parties with respect to the subject
matter hereof and all matters between the parties related to the subject matter
herein set forth.

--------------------------------------------------------------------------------

            Section 4.7.     Governing Law



  This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas (excluding Texas choice-of-law principles that might call
for the application of the law of another jurisdiction) as to all matters,
including matters of validity, construction, effect, performance and remedies. 
Except as otherwise provided in Section 11.08(e) of the Amended and Restated
Capacity Purchase Agreement, any action arising out of this Agreement or the
rights and duties of the parties arising hereunder may be brought, if at all,
only in the state or federal courts located in Harris County, Texas.



(Signature Page Follows)



--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to Amended and Restated Capacity Purchase Agreement to be duly
executed and delivered as of the date and year first written above.



                                                                                               
CONTINENTAL AIRLINES, INC.





                                                                                               
By:       /s/ Jeffery A. Smisek                            
                                                                                               
Name:  Jeffery A. Smisek
                                                                                               
Title:  Executive Vice President


                                                                                               
EXPRESSJET HOLDINGS, INC.





                                                                                               
By:       /s/ Frederick S. Cromer                       
                                                                                               
Name:  Frederick S. Cromer
                                                                                               
Title:     Vice President & Chief Financial Officer


                                                                                               
XJT HOLDINGS, INC.





                                                                                               
By:       /s/ Frederick S. Cromer                       
                                                                                               
Name:  Frederick S. Cromer
                                                                                               
Title:     Vice President & Chief Financial Officer


                                                                                               
EXPRESSJET AIRLINES, INC.





                                                                                               
By:       /s/ Frederick S. Cromer                       
                                                                                               
Name:  Frederick S. Cromer
                                                                                               
Title:     Vice President & Chief Financial Officer


--------------------------------------------------------------------------------


Appendix 1



Appendix 1 Expenses (000's)

Date

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

Jan-03



 



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Feb-03

Mar-03

Apr-03

May-03

Jun-03

Jul-03

Aug-03

Sep-03

Oct-03

Nov-03

Dec-03

Jan-04

Feb-04

Mar-04

Apr-04

May-04

Jun-04

Jul-04

Aug-04

Sep-04

Oct-04

Nov-04

Dec-04



--------------------------------------------------------------------------------




Appendix 3



Appendix 3 Block Hour Rates

Date

ATR42

RJ135

RJ145

Benchmark SL

200

325

525

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 4



Appendix 4 Block Hour Rates


DATE

ATR42

RJ135

RJ145

Jan 03

   



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO
A REQUEST FOR CONFIDENTIAL
TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 11



First Incremental Cost Rates


DATE

ATR42

RJ135

RJ145

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 12



Second Incremental Cost Rates


DATE

ATR42

RJ135

RJ145

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 13



Appendix 13 Incremental Cost Rates

Date

 

ATR42

RJ135

RJ145

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 14



Incremental Block Hour Rates

Date
Benchmark SL

ATR42
200

RJ135
325

RJ145
525

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04





--------------------------------------------------------------------------------


Appendix 15



Fifth Incremental Cost Rate Allocation


EXPENSE

Allocation Methodology

Aircraft Rent

        



[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL
TREATMENT]

Maintenance Overhead

Hull Insurance

Employee Incentives

Property Taxes

Depreciation

Management Fee

General & Administrative

Airport Overhead

CAL Fixed Pool of Expenses

Glycol

Snow Removal

De-icing

Airport Facility Rent

3rd Party Ground Handling



--------------------------------------------------------------------------------


Appendix 17a



Assumed Pilot Training Cost Per Cycle

Training Cycle

2001

2002

2003

2004

RJ

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

  Transitional

  Upgrade

  New Hire

  Recur Ground

  Recur Flight

  Hybrid

 

ATR

  Transitional

  Upgrade

  New Hire

  Recur Ground

  Recur Flight

 

Total

  Transitional

  Upgrade

  New Hire

  Recur Ground

  Recur Flight

  Hybrid

 



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

--------------------------------------------------------------------------------




Appendix 21



Airport Agent Volume Reconciliation

DATE

Amount Payable Per
Agent Paid Hour

Agent
Paid Hours

Implied
Sick Time %

Implied
Overtime %

Implied
Holiday %

Implied
Vacation %

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 22



 

Reconciliation of Expenses (000's)

Date

 

B(9)(a)
(i)

B(9)(a)
(ii)

B(9)(a)
(iii)

B(9)(a)
(iv)

B(9)(a)
(v)

B(9)(a)
(vi)

B(9)(a)
(vii)

B(9)(a)
(viii)

B(9)(a)
(ix)

B(9)(a)
(x)

B(9)(a)
(xi)

B(9)(a)
(xii)

B(9)(a)
(xiii)

B(9)(a)
(xiv)

B(9)(a)
(xv)

B(9)(a)
(xvi)

 

 

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

Feb 03

 

Mar 03

 

Apr 03

 

May 03

 

June 03

 

Jul 03

 

Aug 03

 

Sep 03

 

Oct 03

 

Nov 03

 

Dec 03

 

Jan 04

 

Feb 04

 

Mar 04

 

Apr 04

 

May 04

 

Jun 04

 

Jul 04

 

Aug 04

 

Sep 04

 

Oct 04

 

Nov 04

 

Dec 04



--------------------------------------------------------------------------------


Appendix 22a



 

First Implied Rates
ATR 42  RJ135  RJ145

 

Second Implied Rates
ATR 42  RJ135  RJ145

 

Third Implied

Date

Expenses (000's)

Jan 03

  



[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Feb 03

Mar 03

Apr 03

May 03

June 03

Jul 03

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------


Appendix 24



Date

   

RJ135

RJ145

Jul 03

  



[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Aug 03

Sep 03

Oct 03

Nov 03

Dec 03

Jan 04

Feb 04

Mar 04

Apr 04

May 04

Jun 04

Jul 04

Aug 04

Sep 04

Oct 04

Nov 04

Dec 04



--------------------------------------------------------------------------------